The Chancellor.
The adultery is not sufficiently specified in the bill to award an issue in pursuance of the statute, which requires that the adultery should be set forth in the bill, and that the feigned issue should be made up for trial of the fact of adultery charged by the complainant, and denied by the defendant. Here is not the least information of certainty, as to time, place, or person, and the defendant cannot know how to meet so vague an accusation.
Motion denied.
*225A motion was afterwards made, on the part of the plaintiff, for leave to withdraw the replication, and amend the bill, which was granted, on condition that the defendant be served with a copy of the amended bill gratis, and to be allowed three weeks from the service of the order, to put in a new or further answer, if the same should be deem-d necessary.